DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on March 15, 2021, cancelled claims 1-51.  No claims were amended and new claims 52-71 were added.  Thus, the currently pending claims addressed below are claims 52-71.

Specification
The amendment to the specification filed in the preliminary amendment dated March 15, 2021 is hereby acknowledged and entered.

Claim Interpretation
The following terms have been assigned the following interpretations based on the applicant’s specification and/or the broadest reasonable interpretation:
Input/output path: a mechanism for transmitting and/or receiving data (applicant’s specification: paragraph 114 and figure 4).
Causing, via the one or more I/O paths, to be presented: transmitting or receiving (applicant’s specification: paragraph 114).
Causing to be blocked a third content: transmitting a different content item for display instead of transmitting a third content item (Based on the 35 USC 112(a) rejection below and the applicant’s specification: paragraphs 33, 74 and 96).
Control circuitry: software or hardware on a general-purpose computer that executes operations (applicant’s specification: paragraph 118).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of U.S. Patent No. 10,979,778. Although the claims at issue are not identical, they are not patentably distinct from each other because they either recite limitations that are identical to; commensurate in scope with, and/or obvious variants of the limitations of claims 1-7 and 10-16 in U.S. Patent No. 10,979,778 as detailed below:
Instant invention
Patent 10,979,778
Claims 62: 

one or more input/output (I/O) paths; and control circuitry coupled to the one or more I/O paths and configured to:
Claims 10: 
control circuitry (capable of transmitting and receiving) configured to:
Claims 52 and 62: 
causing to be presented a first content item;
(Interpreted as: transmitting a first content item)
Claims 1 and 10: 
determining a first level of engagement of a viewer in a first segment of a media asset.
(Inherently requires that the media asset has been presented but not that the invention transmitted it. However, transmitting the first content item would be an obvious variant to one of ordinary skill in the art, as it is considered “insignificant extra-solution activity” and merely assumes the responsibility for performing an inherently required event. 
Claims 52 and 62: 
determining a first level of engagement with the first content item while presenting the first content item;
Claims 1 and 10: 
determine a first level of engagement of a viewer in a first segment of a media asset; 
(These limitations are completely synonymous in scope because: a media asset and a content item or synonymous in scope; the content item/media asset would both be required to comprise one or more segments; thus, a first segment of a media asset and the first content item are also synonymous in scope; additionally, as the content item/media asset is being viewed and as such it inherently must be being presented)
Claims 52 and 62: 
causing to be presented a second content item at a first break during presentation of the first content item; 
(Interpreted as: transmitting a second content item at a first break during the presentation of the first content item)
Claims 1 and 10: 
determine a second level of engagement of the viewer in secondary content presented during a first break in the media asset; 
(Inherently requires that the secondary content be presented but not that the invention transmitted the second content. However, transmitting a second content item would be an obvious variant to one of ordinary skill in the art, as it is considered “insignificant extra-solution activity” and merely assumes the responsibility for performing an inherently required event.)
Claims 52 and 62: 
determining a second level of engagement with the second content item while presenting the second content item; 
Claims 1 and 10: 
determine a second level of engagement of the viewer in secondary content presented during a first break in the media asset;
(These limitations are completely synonymous is scope as a second content item and secondary content is synonymous in scope and the presenting of the second content item occurs during a first break in the first content item/media asset.)
Claims 52 and 62: 
determining whether the first level of engagement and the second level of engagement are sufficient to indicate interest in the first content item and in the second content item; 

(These claims limitations, while worded differently, are commensurate in scope claims 1 and 10 of the 10,979,778 patent as made clear in claims 56 and 66 of the instant application where the first level of engagement is based on a plurality of indicators of engagement and a computation thereof. Thus, the scope encompasses any perceived differences. The only differences being that: the level of engagement in the first content item/media asset (i.e. first engagement level) is determined for the first content item/media asset one or more times (based on the identified dependent claims), whereas the 10,979,778 patent requires the level of engagement in the first content item/media asset to be determined twice (i.e. first level of engagement and third level of engagement); and the 10,979,778 patent describes how sufficiency to indicate interest is determined whereas the instant limitation encompasses all manners of determining sufficiency.)
Claims 1 and 10: 
determining a third level of engagement of the viewer in a second segment of the media asset, wherein the second segment is subsequent to the first break; determining whether both the first level of engagement and the third level of engagement exceed a threshold level of engagement in the media asset; in response to determining that both the first level of engagement and the third level of engagement exceed the threshold level of engagement in the media asset, determining that the viewer is engaged in the media asset; determining whether the second level of engagement exceeds a threshold level of engagement for the secondary content; in response to determining that the second level of engagement exceeds the threshold level of engagement for the secondary content, determining that the viewer is engaged in the secondary content;

Claims 52 and 62: 
causing to be blocked a third content item from being presented at a second break during presentation of the first content item in response to determining that there is interest in the first content item and in the second content item, wherein the third content item comprises content shared with the first content item.
Claims 1 and 10:
in response to determining that the viewer is engaged in the media asset and the viewer is engaged in the secondary content, refraining from generating for display, during a second break in the media asset, a second media asset that comprises content shared with the media asset.
(These limitations, while worded slightly differently, are completely synonymous in scope because: the third content item is synonymous with the second media asset; the first content item is synonymous with the media asset; the terms interest and engaged are completely synonymous in scope; and the claimed causing to be blocked is not supported by the applicant’s specification and has been interpreted in the 35 USC 112(a) rejection below, based on paragraphs 33, 74, and 96 as transmitting a different content item for display instead of transmitting a third content item, thus resulting in the claimed causing to be block to be synonymous in scope with refraining from generating and displaying.)
Claims 53 and 63:
cause to be presented, at the second break, an additional content item; 

determine a third level of engagement with the additional content item while presenting the additional content item; 
determine whether the third level of engagement is sufficient to indicate interest in the additional content item; and
cause to be presented the third content item at a third break during presentation of the first content item, in response to determining that there is interest in the first content item and there is insufficient interest in the additional content item, wherein the third break is after the second break.
Claims 1 and 10:
generating for display, during the second break in the media asset, additional secondary content;

determining a fourth level of engagement of the viewer in the additional secondary content;



determining whether the fourth level of engagement exceeds a threshold level of engagement for the additional secondary content;

in response to determining that the viewer remains engaged in the media asset and the viewer is not engaged in the additional secondary content, generating for display the second media asset that comprises content shared with the media asset during a third break, wherein the third break is subsequent to the third segment.

(These limitations, while worded slightly differently, are completely synonymous in scope)
Claims 54 and 64: 
when determining whether the first level of engagement and the second level of engagement are sufficient to indicate interest in the first content item and in the second content item, is configured to determine whether the second level of engagement exceeds a threshold.
Claims 1 and 10: 
determining whether the second level of engagement exceeds a threshold level of engagement for the secondary content;
in response to determining that the second level of engagement exceeds the threshold level of engagement for the secondary content, determining that the viewer is engaged in the secondary content;
(These limitations, while worded slightly differently, are completely synonymous in scope)
Claims 55 and 65: 
wherein the threshold is based on a function of the first level of engagement.
Claims 2 and 11:
wherein the threshold level of engagement for the secondary content is a function of the first level of engagement of the viewer in the first segment of a media asset
Claims 56 and 66: 
when determining the first level of engagement with the first content item while presenting the first content item, is configured to: 
monitor for a plurality of indicators of engagement with the first content item while presenting the first content item; and 

compute, based on at least one indicator of the plurality of indicators of engagement, the first level of engagement.
(These limitations, while slightly differently, encompass the scope of claims 4 and 13 of the 10,979,778 Patent)
Claims 4 and 13:
when determining the first level of engagement and the third level of engagement:


receiving an average audience engagement level corresponding to an average of levels of engagement of other viewers in the media asset; and
computing the first level of engagement and the third level of engagement based on the average audience engagement level.
(These limitations are completely encompassed in the scope of the instant claims as Claims 1 and 10 require determining a first level of engagement with a first segment of the media asset and a third level of engagement with a second segment of the media asset which is a specific type of monitoring and an average audience engagement level is a specific type of computing of an engagement level.)

Claims 57 and 67: 
when determining the first level of engagement, is configured to: 

retrieve information about content consumption behavior associated with a profile; and 



determine the first level of engagement based on the information.
(These limitations while worded slightly differently, completely encompass the scope of claims 3 and 12 of the 10,979,778 patent as made claim in claims 56 and 66 if the instant application the first level of engagement recited in claims 52 and 62 are meant to be interpreted to include a first level of engagement determined based on a plurality of engagement indicators.)
Claims 3 and 12:
wherein determining the first level of engagement and the third level of engagement comprises:
accessing a data structure, associated with a profile of the viewer, to determine media consumption behavior of the viewer; and
computing the first level of engagement and the third level of engagement based on the media consumption behavior of the viewer.
Claims 58 and 68: 
when determining the first level of engagement, is configured to: 

retrieve an average audience engagement level for the first content item; and 




compute the first level of engagement based on the average audience engagement level.

Claims 4 and 13:
when determining the first level of engagement and the third level of engagement:
receiving an average audience engagement level corresponding to an average of levels of engagement of other viewers in the media asset; and

computing the first level of engagement and the third level of engagement based on the average audience engagement level.
(These limitations are completely encompassed in the scope of the instant claims as Claims 1 and 10 require determining a first level of engagement with a first segment of the media asset and a third level of engagement with a second segment of the media asset which is a specific type of monitoring and an average audience engagement level is a specific type of computing of an engagement level.)
Claims 59 and 69: 




determine, based on a profile, a preferred portion of the first content item that will be presented subsequent to the second break; and 
wherein the third content item comprises content shared with the preferred portion of the first content item.


(These limitations, while worded slightly differently, completely encompass the scope of claims 5-6 and 14-15 of the 10,979,778 patent)
Claims 5 and 14:
accessing a data structure, associated with a profile of the viewer, to determine indicators of preferences of the viewer;
determining, based on the indicators of preferences of the viewer, an aspect of the media asset that is of most interest to the viewer;
determining a segment of the media asset to be presented subsequent to the second break that corresponds to the aspect of the media asset that is of most interest to the viewer; and
generating for display a second media asset comprising the segment during the second break in the media asset.
Claims 6 and 15:
wherein the aspect of the media asset that is of most interest to the viewer is at least one of: a character; a plotline; a setting; and an even
Claims 60 and 70:
wherein the third content item comprises an indication about when the preferred portion will be presented.

(These limitations, while worded slightly differently, completely encompass the scope of claims 7 and 16 of the 10,979,778 patent.)
Claims 7 and 16:
including, in the second media asset, an indication that the second media asset will be presented during at least one of the second break or another break in the media asset subsequent to the second break; and
Claims 61 and 71: 
when determining the preferred portion, is configured to: 
determine, based on the profile, an aspect of the first content item that is of most interest; and 
wherein the preferred portion is determined based on the aspect that is of most interest.
(These limitations, while worded slightly differently, completely encompass the scope of claims 5 and 14 of the 10,979,778 patent)
Claims 5 and 14:
accessing a data structure, associated with a profile of the viewer, to determine indicators of preferences of the viewer;
determining, based on the indicators of preferences of the viewer, an aspect of the media asset that is of most interest to the viewer;
determining a segment of the media asset to be presented subsequent to the second break that corresponds to the aspect of the media asset that is of most interest to the viewer; and
generating for display a second media asset comprising the segment during the second break in the media asset.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant has added new independent claims 52 and 62 in preliminary amendment filed on March 15, 2021. Independent claims 52 and 62 include the limitation “causing to be blocked a third content item from being presented at a second break during presentation of the first content item”.
There is no support in the applicant’s specification for performing the function of “causing to be blocked”.  The applicant’s specification does not even mention the terms “block”, “blocks”, “blocking”, or “blocked” much less define the terms.  The Merriam-Webster Online Dictionary defines the verb “block”, “blocks”, “blocking”, or “blocked” as “to prevent normal functioning or action” and “to make unsuitable for passage or progress by obstruction”.  Both of these definitions require that some type of active step be taken to prevent an event from occurring, wherein the event would have occurred had the active step not occurred.  The applicant’s specification discloses no disclosure of performing any function that would actively blocking a prescheduled event from occurring.  The closest support can be found in paragraphs 33, 74, and 97 wherein the system can refrain from selecting, generating and displaying a content item by selecting, generating, and displaying a different item instead. The applicant’s specification does not define the terms “refrain”, “refrains”, “refraining”, or “refrain”.  However, the Merriam-Webster Online Dictionary defines refrain as “to keep oneself from doing, feeling, or indulging in something and especially from following a passive impulse.  Thus, it is clear that refraining as used in paragraphs 33, 74, and 97 merely requires not selecting, generating, and displaying a content item, and instead selecting a different content. In contrast, blocking would require that the content item be already set for display and some action is taken to prevent this from occurring.  As such, the terms “blocked” and “refraining” have very different scope.  The applicant’s specification describes no process that is implemented to block a content from being displayed, wherein the content would have been displayed had it not been blocked. The phase “causing to be blocked” is much broader than blocking, but still different from “causing the refraining of” in that “causing”, given its broadest reasonable interpretation, merely requires “transmitting data” that must result in the process it describes.  Thus, “causing to be blocked a third content item from being presented” would merely require “transmitting data that is required to implement the preventing of displaying the third content item, wherein the third content item would have otherwise been displayed”.  Even this broader recitation is not supported in the specification as there is no recitation or any step that can be performed to prevent a content item that is already set for display, from being displayed. Given that the applicant’s specification would support “causing the refraining of presentation of a third content item” by selecting, generating and/or providing for display a different content item in paragraphs 33, 74, and 97, the examiner is going to considered not providing the content item as the broadest reasonable interpretation.  For the sake of prosecuting the claims, the examiner is going to interpret the phrase “causing to be blocked a third content item from being presented” as “transmitting a different content item for display instead of transmitting a third content item”.  The examiner suggests amending the claim in this manner, if the applicant desires to have the broadest claim scope.  As such, it is clear that independent claims 52 and 62 include subject matter that fails to comply with the written description requirement.  Dependent claims 53-61 and 63-71 do not cure the deficiencies of the claims from which they depend and are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-71 are directed to a method and a system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 52-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
causing, via the one or more I/O paths, to be presented a first content item; 
determining a first level of engagement with the first content item while presenting the first content item; 
causing, via the one or more I/O paths, to be presented a second content item at a first break during presentation of the first content item; 
determining a second level of engagement with the second content item while presenting the second content item; 
determining whether the first level of engagement and the second level of engagement are sufficient to indicate interest in the first content item and in the second content item; and 
causing to be blocked a third content item from being presented at a second break during presentation of the first content item in response to determining that there is interest in the first content item and in the second content item, wherein the third content item comprises content shared with the first content item. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a general-purpose computer executing instructions (control circuitry). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a general-purpose computer executing instructions (i.e. control circuitry) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general-purpose computer (as evidenced from paragraph 118 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
causing, via the one or more I/O paths, to be presented a first content item; 
causing, via the one or more I/O paths, to be presented a second content item at a first break during presentation of the first content item; 
causing to be blocked a third content item from being presented at a second break during presentation of the first content item in response to determining that there is interest in the first content item and in the second content item, wherein the third content item comprises content shared with the first content item 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 53-61; and 63-71 appear to merely further limit the abstract idea by adding additional transmitting, receiving and/or determining steps which are considered part of the abstract idea (Claims 53-55, 57, 59-61, 63-65, 67 and 69-71); adding additional monitoring, retrieving and/or computing (analyzing) steps which are considered part of the abstract idea (Claims 56, 58, 66 and 68), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 52-71 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (PGPUB: 2016/0037213) in view of Chakraborty et al. (PGPUB: 2015/0332314) in further view of Rashkovskiy et al. (PGPUB: 2009/0304357).

Claims 52 and 62:  Collins discloses the method and a system comprising: 
one or more input/output (I/O) paths; and control circuitry coupled to the one or more I/O paths (Paragraphs 71 and 74) and configured to:
causing, via the one or more I/O paths, to be presented a first content item (Paragraph 21: the user device typically includes a user application, such as a web browser or other applications, to facilitate the sending and receiving of data over the network; the user application can enable a user to display and interact with text, images, videos, music and other information provided by remote servers; Paragraph 23: the user watches the content being presented on the display device); 
determining a first level of engagement with the first content item while presenting the first content item (Paragraph 14: changes in user behavior can be used as an indicator of the user's engagement, or lack thereof, with the media content being presented on the first screen device; Paragraph 23-24: different types of engagement that indicate engagement or lack of engagement; Figure 2 and Paragraphs 40, 45-46: a graph or bar that show a determined first level of engagement with the first content item)
causing, via the one or more I/O paths, to be presented a second content item at a first break during presentation of the first content item (Paragraph 21: the user device typically includes a user application, such as a web browser or other applications, to facilitate the sending and receiving of data over the network; the user application can enable a user to display and interact with text, images, videos, music and other information provided by remote servers; Paragraph 23: the user watches the content being presented on the display device; Paragraph 34: the requested content has programming content and commercials; Figure 2: item 234a is displayed in the first break); 
determining a second level of engagement with the second content item while presenting the second content item (Paragraph 34: engagement levels are determined for each sponsored content item and each program in which they are shown); 
determining whether the first level of engagement and the second level of engagement are sufficient to indicate interest in the first content item and in the second content item (Paragraph 34 and 54: the user engagement server compares user engagement levels measured during the program and the user engagement levels measured during each commercial to determine what portions of the content the user was engaged with); and 
causing to be blocked a third content item from being presented at a second break during presentation of the first content item in response to determining that there is interest in the first content item and in the second content item, wherein the third content item comprises content shared with the first content item.
Collins does not disclose causing to be refrained or inserted a third content item in content based on user preferences and engagement scores, wherein refraining is determined for the third content item at a second break during presentation of the first content item in response to determining that there is interest in the first content item and in the second content item, wherein the third content item comprises content shared with the first content item.
The analogous art of Chakraborty discloses that it is well known to refrained or inserted a third content item in content based on user preferences and/or engagement scores, wherein refraining from generating for display during a second break in the media asset a second media asset that comprises organic content, which are content items presented to a user without receiving compensation for the presentation, is performed in response to determining that the viewer is engaged in the media asset and the viewer is engaged in the secondary content in at least paragraphs 20-24, 30-33, 35, 40 and 52-55.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to include the advertisement selection process of Chakraborty in the invention of Collins.
The rational for doing so is that it merely requires combining prior art elements according to known methods to yield predictable results.  It is clear that each identified element of the claim is taught by either Collins or Chakraborty and adding the advertisement selection process of Chakraborty does not change or affect the determining of viewer engagement metrics as disclosed by Collins as it would still be performed in the same way even with the addition of Chakraborty. Since the functionalities of the elements in Collins and Chakraborty do not interfere with each other the results of the combination would be predictable.
Collins and Chakraborty do not disclose that the related secondary content comprises content shared with the media asset.
Rashkovskiy discloses that it is well known for organic content to comprise content that is shared with the media asset such as an indication of what is coming up next in the content in at least paragraph 49. 
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the type of organic content disclosed by Collins and Chakraborty to include organic content that is shared with the media asset as disclosed by Rashkovskiy.
The rationale for doing so is that there are a limited number of predictable types of organic content (i.e. content items presented to a user without receiving compensation for the presentation) that can be displayed during the video programs of Collins and teasers that inform the user of what is coming up next in the content is one such predictable type of organic content.

Claims 53 and 63: Collins, Chakraborty and Rashkovskiy disclose the method of claim 52, and the system of claim 62, wherein the control circuitry is further configured to: 
cause, via the one or more I/O paths, to be presented, at the second break, an additional content item (Collins - Paragraph 21: the user device typically includes a user application, such as a web browser or other applications, to facilitate the sending and receiving of data over the network; the user application can enable a user to display and interact with text, images, videos, music and other information provided by remote servers; Paragraph 23: the user watches the content being presented on the display device; Paragraph 34: the requested content has programming content and commercials; Figure 2: item 234b is displayed in the second break); 
determine a third level of engagement with the additional content item while presenting the additional content item (Collins - Paragraph 34: engagement levels are determined for each sponsored content item and each program in which they are shown); 
determine whether the third level of engagement is sufficient to indicate interest in the additional content item (Collins - Paragraph 34 and 54: the user engagement server compares user engagement levels measured during the program and the user engagement levels measured during each commercial to determine what portions of the content the user was engaged with); and
cause to be presented the third content item at a third break during presentation of the first content item, in response to determining that there is interest in the first content item and there is insufficient interest in the additional content item, wherein the third break is after the second break. (Collins - Paragraphs 21, 23, and 34; Chakraborty: paragraphs 32, 35, and 52-55 as combined above)

Claims 54 and 64: Collins, Chakraborty and Rashkovskiy disclose the method of claim 52, and the system of claim 62, wherein the control circuitry, when determining whether the first level of engagement and the second level of engagement are sufficient to indicate interest in the first content item and in the second content item, is configured to determine whether the second level of engagement exceeds a threshold. (Collins – Paragraph 50 and 70: a threshold is used to determine if level of engagement exceeds or is below the threshold for various time periods; Figure 2: threshold 218 is used to determine if the engagement for the sponsored content in sub-period 234a exceeds or is below the threshold) 

Claims 55 and 65: Collins, Chakraborty and Rashkovskiy disclose the method of claim 54, and the system of claim 64, wherein the threshold is based on a function of the first level of engagement (Collins - Figure 2 and Paragraph 40: the determinations of engagement and non-engagement identified in figure 2 are based on the type of content, thus the threshold 218 is based on the type of content).

Claims 56 and 66: Collins, Chakraborty and Rashkovskiy disclose the method of claim 52, and the system of claim 62, wherein the control circuitry, when determining the first level of engagement with the first content item while presenting the first content item, is configured to: 
monitor for a plurality of indicators of engagement with the first content item while presenting the first content item (Collins – Paragraph 25: the application monitors various engagement data and sends data related to the monitoring to the engagement server; Paragraph 28 and 69: indicators of engagement include a number of different interactions such as touchscreen taps and gestures, accelerometer activity, location changes, changes in ambient sound levels, changes in ambient light levels, or any other appropriate activity that can be measured by sensors or other features of the user device; and 
compute, based on at least one indicator of the plurality of indicators of engagement, the first level of engagement (Collins - Paragraph 45 and Figure 2: the volume or frequency of user activity is calculated and represented on a graph with the height of the bars representing this calculation; Paragraph 28: the granularity of the engagement metric can be anywhere from binary to a percentage basis).

Claims 57 and 67: Collins, Chakraborty and Rashkovskiy disclose the method of claim 52, and the system of claim 62, wherein the control circuitry, when determining the first level of engagement, is configured to: 
retrieve information about content consumption behavior associated with a profile (Collins – Paragraph 26: the system collects and makes use of personal information about user including information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location; Paragraph 28: the user indicates preferences for how many features and measurements are monitored to determine engagement and the granularity of the engagement metric; 
determine the first level of engagement based on the information (Collins - Paragraph 45, 51 and Figure 2: the volume or frequency of user activity is calculated and represented on a graph with the height of the bars representing this calculation; Paragraph 28: the granularity of the engagement metric can be anywhere from binary to a percentage basis; Paragraph 41: the level of engagement with the content can be determined based on user models that model user engagement for different combinations of active applications and video content items; the models can be generated based on user provided information to augment user activity data for a selected content or time period).

Claims 58 and 68: Collins, Chakraborty and Rashkovskiy disclose the method of claim 52, and the system of claim 62, wherein the control circuitry, when determining the first level of engagement, is configured to: 
retrieve an average audience engagement level for the first content item (Collins – Paragraph 55: data from multiple user devices is aggregated and aggregate levels of user engagement with the content is determined based on percentages that represent the average number of viewers engaged or not engaged); and 
compute the first level of engagement based on the average audience engagement level (Collins – Paragraph 41: the engagement server can determine the level of engagement with the content based on user models; the models can be generated by aggregating data over many users and many programs).

Claims 59 and 69: Collins, Chakraborty and Rashkovskiy disclose the method of claim 52, and the system of claim 62, wherein the control circuitry is further configured to: determine, based on a profile, a preferred portion of the first content item that will be presented subsequent to the second break; and wherein the third content item comprises content shared with the preferred portion of the first content item. (Collins – Paragraphs 26 and 41: collecting personal information including personal preferences and eliciting user input to augment user activity data for a selected content or time period; Chakraborty -  Paragraphs 30-33, 35, 40, and 52-55: determining a preferred portion of the first content item that will be presented subsequent to the second break, and inserting a preferred content item as the third content item; Rashkovskiy – Paragraph 49: the third content item is related to the first content item)

Claims 60 and 70: Collins, Chakraborty and Rashkovskiy disclose the method of claim 59, and the system of claim 69, wherein the third content item comprises an indication about when the preferred portion will be presented (Rashkovskiy – Paragraph 49: coming up next).

Claims 61 and 71: Collins, Chakraborty and Rashkovskiy disclose the method of claim 59, and the system of claim 69, wherein the control circuitry, when determining the preferred portion, is configured to: determine, based on the profile, an aspect of the first content item that is of most interest; and wherein the preferred portion is determined based on the aspect that is of most interest. (Collins – Paragraphs 65: the engagement level for each twenty second period is determined; Chakraborty - Paragraphs 20: user profile includes declarative information as well as information inferred; Paragraph 24: the inferred information in the profile includes inferred interests or preferences and are based on interactions expressing an interest in an object; Paragraph 32: an expected amount of user interaction is determined for each content item based on the user expressing a preference; Paragraph 40: the expected amount of interaction is based on the user's prior indications of preference for previously presented organic content items within a specified time interval which is retrieved from the user profile and describes interactions between the user and presented organic content items or advertisements). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (PGPUB: 2017/0257669) which discloses using first and second levels of engagement in determining content to insert.
Hough et al. (PGPUB: 2014/0150002) which also discloses the use of first and second levels of engagement in determining content for insertion.  Additionally, discloses the ability to stop content from playing when engagement is below a threshold.
Balachandran et al. (Developing a Predictive Model of Quality of Experience for Internet Video, August 2013, ACM SIGCOMM Computer Communication Review, Pages 339-350) which discloses a quantitative engagement-centric model for determining viewer engagement that is used to guide video delivery.

This is a continuation of applicant's earlier Application No. 15/421,671.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621